Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in regards to application #16/608,545 that was filed on 10/25/2019. Claims 1-20 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially parallel" in claims 9, 13, and 15 is a relative term which renders the claim indefinite.  The term "substantially parallel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Therefore, the claim is considered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9-10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by (JP2008114707).
Regarding Claim 1, JP2008114707 discloses an aircraft assembly (Fig. 1) comprising: a fuselage portion (11, Fig. 1) partially defining a pressure vessel; and a wing unit (12, Fig. 1) attached to the fuselage portion, the wing unit comprising a first wing (12R, Fig. 1) extending in a first lateral direction relative to the fuselage portion and a second wing  (12L, Fig. 1) extending in an opposite second lateral direction relative to the fuselage portion, a curved portion (17, Fig. 2, para. [0013] of machine translation) of an upper wing 
Regarding Claim 7, JP2008114707 discloses an aircraft assembly (Fig. 1) wherein a curvature of the upper wing skin portion is defined by a structural rib disposed at or proximate a root of the first wing (16, Fig. 2).  
Regarding Claim 9, JP2008114707 discloses an aircraft assembly (Fig. 1) wherein the upper wing skin portion comprises a longitudinal seam between the first wing and the second wing that lies in a plane that is substantially parallel to a longitudinal axis of the fuselage portion (17, 27, Fig. 2).  
Regarding Claim 10, JP2008114707 discloses an aircraft assembly (Fig. 1) wherein the upper wing skin portion extends longitudinally between a forward portion of the wing unit and an aft portion the wing unit, the entirety of the upper wing skin portion defining part of the pressure vessel being free of any transverse seams relative to the longitudinal axis (17, 27, Fig. 2).  
Regarding Claim 14, JP2008114707 discloses an aircraft comprising the assembly as defined in claim 1.  
Regarding Claim 15, JP2008114707 discloses an aircraft assembly  (Fig. 1)comprising: a fuselage portion (11, Fig. 1) partially defining a pressure vessel and having a longitudinal axis; and a wing unit (12, Fig. 1) attached to the fuselage portion, the wing unit comprising a first wing (12R, Fig. 1) extending in a first lateral direction relative to the fuselage portion and a second wing (12L, Fig. 1) extending in an opposite second lateral direction relative to the fuselage portion, a portion of an upper wing skin (17, Fig. 2) defined by the first wing and the second wing defining part of the pressure vessel partially defined by the fuselage portion where the upper wing skin portion comprises a longitudinal seam (27, Fig. 2) between the first wing and the second wing that lies in a plane that is substantially parallel to the longitudinal axis of the fuselage portion.  
Regarding Claim 16, JP2008114707 discloses wherein the entirety of the upper wing skin portion comprising only the longitudinal seam (27, Fig. 1).  
Regarding Claim 17, JP2008114707 discloses wherein the entirety of the upper wing skin portion is free of any transverse seams relative to the longitudinal axis (27, Fig. 1).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008114707 in view of Lakic et al. (US2017/0015402).
Regarding Claims 3 and 18, JP2008114707 is silent, but Lakic teaches an assembly comprising a strut defining a load path between the upper wing skin portion and a structure of the fuselage portion (i.e. fuselage to wing connection 150, Fig 1; Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly of JP2008114707 with the strut/connections taught in Lakic in order to mitigate the transfer of unwanted loads from the wing to the fuselage or vice versa.
Regarding Claims 4 and 19, JP2008114707 is silent, but Lakic teaches an assembly comprising a plurality of struts defining respective load paths between the upper wing skin portion i.e. plurality of fuselage to wing connection 150, Fig 1; Fig. 2).  
Regarding Claims 5 and 20, JP2008114707 is silent, but Lakic teaches an assembly comprising a strut defining a load path between the upper wing skin portion and the fuselage portion (i.e. fuselage to wing connection 150, Fig 1; Fig. 2).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly of JP2008114707 with the strut/connections defining a load path between the upper wing skin portion and fuselage portion taught in Lakic in order to mitigate the transfer of unwanted loads from the wing to the floor beam of fuselage/any portion of a fuselage or vice versa. 
Regarding Claim 6, JP2008114707 and Lakic disclose the claimed invention except at least some of the upper wing skin portion is non-parallel to the floor beam.  It would have been an obvious matter of design choice to make some of the upper wing skin portion non-parallel to the floor beam of the fuselage portion, since applicant has not disclosed that making at least some of the upper wing skin portion non-parallel to the floor beam solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the upper wing skin portion disclosed in JP2008114707 and Lakic.

Claims 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008114707.
Regarding Claims 8 and 11, JP2008114707 discloses the claimed invention except at least some of the upper wing skin portion is non-parallel to the longitudinal axis of the fuselage portion.  It would have been an obvious matter of design choice to make some of the upper wing .

Claims 2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2008114707 in view of GB876438.
Regarding Claim 2, JP2008114707 is silent, but GB876438 teaches an assembly wherein the upper wing skin portion has a convex curvature relative to the wing unit (1, 2, Fig. 1, page 2, lines 27-28 and 40-42).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly of JP2008114707 with the convex curvature skin portion taught in GB876438 in order to minimize the loading on the wing structure and the fuselage.
Regarding Claim 12, JP2008114707 is silent, but GB876438 teaches an assembly wherein the entirety of the upper wing skin portion defining part of the pressure vessel comprises only one seam (at 10, Fig. 1).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the assembly of JP2008114707 with the only one seam taught in GB876438 in order to create a stronger connection with a minimal connecting parts as well as minimal possible fault lines.
Regarding Claim 13, JP2008114707 is silent, but GB876438 teaches an assembly wherein the only one seam is lies in a plane that is substantially parallel to a longitudinal axis of the fuselage portion and is disposed at a mid-point along a wingspan of the wing unit (Fig. 1, Fig. 2).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642